Case: 21-1645    Document: 37    Page: 1   Filed: 12/15/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 VALERI HENDERSON,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                        2021-1645
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. PH-844E-19-0049-I-1.
                 ______________________

                Decided: December 15, 2021
                  ______________________

    VALERI HENDERSON, Philadelphia, PA, pro se.

     ELIZABETH WARD FLETCHER, Office of General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.
                  ______________________

    Before MOORE, Chief Judge, DYK and REYNA, Circuit
                         Judges.
Case: 21-1645     Document: 37     Page: 2    Filed: 12/15/2021




 2                                         HENDERSON   v. MSPB



 PER CURIAM.
     Valeri Henderson appeals a decision by the U.S. Merit
 Systems Protection Board dismissing her appeal for lack of
 jurisdiction. As explained below, Ms. Henderson did not
 meet her burden of establishing that the Board had juris-
 diction over her case, and so we affirm.
                        BACKGROUND
                               I
     Under regulations promulgated by the Office of Person-
 nel Management (“OPM”), a federal employee is eligible for
 a disability retirement annuity when, inter alia, she be-
 comes disabled because of a qualifying medical condition
 while employed in a position subject to the Federal Em-
 ployment Retirement System (“FERS”). If entitlement is
 proven, a disability annuity “commences on the day after
 the employee separates or the day after pay ceases and the
 employee meets the requirements for title to an annuity.”
 5 C.F.R. § 844.301. If the recipient is younger than 62
 years old, the rate of the annuity is computed according to
 rules established by OPM. See id. § 844.302. Specifically,
 within the first year, the annuity “is [generally] equal to 60
 percent of the annuitant’s average pay.”                   Id.
 § 844.302(b)(1). After the first year, the annuity “is [gen-
 erally] equal to 40 percent of the annuitant’s average pay.”
 Id. § 844.302(c)(1).
      When the recipient turns 62 years old, however, the
 rate is recomputed according to the calculations set forth
 in 5 U.S.C. § 8415, with the assumption that the employee
 is given “credit for all periods before the annuitant’s 62nd
 birthday during which he or she was entitled to an annuity
 under this part.” 5 C.F.R. § 844.305. Section 8415(a) de-
 fines the generally applicable calculation: “the annuity of
 an employee retiring under this subchapter is 1 percent of
 that individual’s average pay multiplied by such individ-
 ual’s total service.” 5 U.S.C. § 8415(a).
Case: 21-1645    Document: 37      Page: 3    Filed: 12/15/2021




 HENDERSON   v. MSPB                                        3



      A retiree who receives a disability annuity and who
 wishes to, for example, “mak[e] elections or . . . change in-
 formation in their retirement records must file their appli-
 cations with OPM.” 5 C.F.R. § 841.304. Generally, OPM
 will then issue one of two types of decisions. First, OPM
 may issue a decision subject to reconsideration. See id.
 §§ 841.305–306. An OPM decision “is subject to reconsid-
 eration by OPM[] whenever the decision is in writing and
 states the right to reconsideration.” Id. § 841.305. Upon
 reconsideration, OPM “will issue a final decision that must
 be in writing, must fully set forth the findings and conclu-
 sions of the reconsideration, and must contain notice of the
 right to request an appeal” to the Merit Systems Protection
 Board (“Board”) provided in § 841.308. Id. § 841.306. Spe-
 cifically, § 841.308 states that “an individual whose rights
 or interests under FERS are affected by a final decision of
 OPM may request [the Board] to review the decision in ac-
 cord with procedures prescribed by [the Board].” Id.
 § 841.308. Second, OPM may issue a final decision without
 reconsideration. See id. § 841.307. Under this procedure,
 OPM issues a final decision that “must be in writing and
 state the right to appeal under § 841.308.” Id. As noted,
 both types of decisions must be final, must be in writing,
 and must notify the retiree regarding her right to appeal
 the final decision.
                              II
     On or about October 31, 1992, Ms. Henderson entered
 disability retirement from her employment with the Inter-
 nal Revenue Service (“IRS”). Since that time, Ms. Hender-
 son has received a monthly FERS disability annuity.
    In January 2017, shortly after her 62nd birthday, Ms.
 Henderson called OPM to “inquir[e] as to what [she]
Case: 21-1645    Document: 37     Page: 4   Filed: 12/15/2021




 4                                       HENDERSON   v. MSPB



 need[ed] to sign retirement papers.” SAppx21. 1 Later that
 month, OPM notified Ms. Henderson that it would adjust
 her annuity to reflect that she had turned 62, as required
 by law. SAppx27. The notice explained that the new an-
 nuity rate would “represent[] the annuity payable if [Ms.
 Henderson] had continued to work until the date before
 [her] 62nd birthday and retired under the non-disability
 provisions of the FERS retirement law.” Id. The notice
 further informed Ms. Henderson that, accordingly, the new
 annuity was based on 29 years and 1 month of federal ser-
 vice and an average salary of $29,921. Id.
      On November 8, 2018, Ms. Henderson filed an admin-
 istrative appeal with the Board to challenge OPM’s alleged
 downward adjustment of her disability retirement annuity.
 In the appeal form she submitted, Ms. Henderson alleged
 that she started working at the IRS in 1987; that she was
 injured on the job; and that in an April 2018 phone call,
 OPM informed her that its system indicated that she had
 in fact received a salary amount—$19,532—that was lower
 than the amount indicated in OPM’s January 23, 2017 no-
 tice. SAppx16, 21. Ms. Henderson disagreed that the lower
 amount applied and told OPM that her “salary at the time
 of [her] disability was well over $20 thousand.” SAppx21.
 Despite her disagreement, OPM allegedly told her in the
 phone call that it would use the salary figure shown in its
 system. SAppx21–22.
     On February 7, 2019, the Board dismissed her appeal
 for lack of jurisdiction. SAppx1–2. The Board explained
 that Ms. Henderson did not meet her burden of proving ju-
 risdiction because she did not “submit[] evidence or argu-
 ment establishing that OPM issued a final decision in this




     1  “SAppx” refers herein to the appendix attached to
 the government’s response brief.
Case: 21-1645     Document: 37     Page: 5    Filed: 12/15/2021




 HENDERSON   v. MSPB                                         5



 matter,” as required under 5 U.S.C. § 8461(e)(1) and
 5 C.F.R. §§ 841.308, 1201.56(a)(2)(i). SAppx2.
      On April 25, 2019, Ms. Henderson filed a pro se petition
 for review in the U.S. Court of Appeals for the Third Cir-
 cuit. On February 2, 2021, the court issued a decision con-
 cluding that it lacked jurisdiction and transferring the case
 to this court without reaching its merits. SAppx37–41.
 The court explained that, in general, “a petition for review
 of an adverse [Board] decision must be filed in the Court of
 Appeals for the Federal Circuit.” SAppx38. However, the
 court also explained, it could properly assert jurisdiction in
 two scenarios that are exceptions to the general rule:
 (1) where the case involves a claim for reprisal in violation
 of the Whistleblower Protection Enhancement Act of 2012,
 SAppx39, and (2) where the case involves a claim that “an
 agency action appealable to the [Board] violates an antidis-
 crimination statute listed in § 7702(a)(1),” id. (quoting
 Kloeckner v. Solis, 568 U.S. 41, 56 (2012)). The court con-
 cluded that it lacked jurisdiction because neither of those
 exceptions to the general rule applied, given that Ms. Hen-
 derson did not mention reprisal or discrimination in her
 appeal to the Board. Id. The court thus transferred the
 case to this court and declined to reach the merits.
 SAppx40–41.        We have jurisdiction under 5 U.S.C.
 § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
                    STANDARD OF REVIEW
     We affirm a decision by the Board unless it is (1) arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law; (2) obtained without procedures re-
 quired by law, rule, or regulation having been followed; or
 (3) unsupported by substantial evidence.             5 U.S.C.
 § 7703(c); Yates v. Merit Sys. Prot. Bd., 145 F.3d 1480, 1483
 (Fed. Cir. 1998). Whether the Board has jurisdiction over
 an appeal is a question of law that we review de novo. Bry-
 ant v. Merit Sys. Prot. Bd., 878 F.3d 1320, 1325 (Fed. Cir.
 2017).
Case: 21-1645     Document: 37     Page: 6    Filed: 12/15/2021




 6                                         HENDERSON   v. MSPB



                         DISCUSSION
     The government argues that the Board correctly deter-
 mined it lacked jurisdiction over Ms. Henderson’s appeal,
 given the absence of any indication that OPM issued a fi-
 nal, appealable decision. Respondent’s Br. 6–8. We agree.
     “The Board’s jurisdiction is not plenary; rather, it is
 limited to actions designated as appealable to the Board
 ‘under any law, rule, or regulation.’” Prewitt v. Merit Sys.
 Prot. Bd., 133 F.3d 885, 886 (Fed. Cir. 1998) (quoting
 5 U.S.C. § 7701(a) (“An employee, or applicant for employ-
 ment, may submit an appeal to [the Board] from any action
 which is appealable to the Board under any law, rule, or
 regulation.”)). The statutory and regulatory provisions
 governing the Board’s jurisdiction from appeals involving
 disability retirement annuities, when read together, gener-
 ally require a final decision by OPM as a prerequisite. For
 example, the statute governing FERS provides that “an ad-
 ministrative action or order affecting the rights or interests
 of an individual . . . may be appealed to [the Board] under
 procedures prescribed by the Board.” 5 U.S.C. § 8461(e)(1)
 (emphasis added); see also Joseph v. Merit Sys. Prot. Bd.,
 776 F. App’x 676, 678 (Fed. Cir. 2019) (non-precedential).
 OPM’s regulations provide, more specifically, that “an in-
 dividual whose rights or interests under FERS are affected
 by a final decision of OPM may request [the Board] to re-
 view the decision in accord with procedures prescribed by
 [the Board].” 5 C.F.R. § 841.308 (emphasis added). The
 Board’s regulations, in turn, reiterate that its “appellate
 jurisdiction is limited to those matters over which it has
 been given jurisdiction by law, rule, or regulation,” and
 they further identify provisions governing “[r]etirement
 appeals,” including 5 U.S.C. § 8461(e)(1) and 5 C.F.R. part
 844, as provisions that “authoriz[e] the Board to hear an
 appeal or claim.” See 5 C.F.R. § 1201.3. Aside from cases
 involving final decisions by OPM, we have also recognized
 a limited exception in which the Board may exercise juris-
 diction where OPM “has refused or improperly failed to
Case: 21-1645    Document: 37      Page: 7    Filed: 12/15/2021




 HENDERSON   v. MSPB                                        7



 issue a final decision.” Stillwell v. Merit Sys. Prot. Bd.,
 629 F. App’x 998, 999 (Fed. Cir. 2015).
     We conclude that the Board did not err in dismissing
 Ms. Henderson’s appeal for lack of jurisdiction. “The party
 asserting jurisdiction bears the burden to show, by a pre-
 ponderance of the evidence, that the Board had jurisdic-
 tion.” Mouton-Miller v. Merit Sys. Prot. Bd., 985 F.3d 864,
 869 (Fed. Cir. 2021) (citing Garcia v. Dep’t of Homeland
 Sec., 437 F.3d 1322, 1325 (Fed. Cir. 2006) (en banc)); see
 also 5 C.F.R. § 1201.56(b)(2). The record before us contains
 no indication that OPM issued an appealable decision or
 improperly refused to issue one, such that the Board could
 properly assert jurisdiction. Instead, the record shows that
 OPM notified Ms. Henderson that her disability retirement
 annuity rate had been recalculated after her 62nd birth-
 day, as required by law, and that she disagreed with an
 OPM employee in a phone call regarding the salary figure
 that should be used to determine the rate of her annuity.
 These facts alone are insufficient to establish the Board’s
 jurisdiction, and Ms. Henderson has not proffered any ad-
 ditional evidence or argument that suffices to do so. We
 therefore affirm the Board’s decision dismissing Ms. Hen-
 derson’s appeal for lack of jurisdiction.
      Lastly, we note that, as far as we can determine from
 the informal briefs and record in this case, Ms. Henderson’s
 case appears to remain pending before the OPM. It is not
 clear from the record whether she has submitted the proper
 paperwork to OPM challenging an actual reduction in her
 benefits that resulted from OPM’s use of an incorrect sal-
 ary figure. Nor does the record show that OPM has issued
 a final decision concerning which salary figure it will use
 to determine her annuity’s rate. If and when OPM issues
 a final decision on which salary figure it will use, Ms. Hen-
 derson may agree with it, or she may not. If she does not
 agree, she can appeal that final decision in accordance with
 the instructions that should be provided in the final deci-
 sion. See 5 C.F.R. §§ 841.306–307.
Case: 21-1645   Document: 37      Page: 8   Filed: 12/15/2021




 8                                      HENDERSON   v. MSPB



                       CONCLUSION
     We have considered other arguments raised by Ms.
 Henderson and find them unavailing. We conclude that
 Ms. Henderson did not meet her burden of establishing the
 Board’s jurisdiction, and we therefore affirm the Board’s
 decision dismissing the case for lack of jurisdiction.
                       AFFIRMED
                          COSTS
 No costs.